Case 1:19-cv-20045-RNS Document 68 Entered on FLSD Docket 05/31/2019 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

 Airbnb, Inc., Plaintiff,            )
                                     )
 v.                                  ) Civil Action No. 19-20045-Civ-Scola
                                     )
 City of Miami Beach, Defendant.     )
                          Order Scheduling Mediation
       The mediation conference in this matter will be held with Pamela I. Perry
 on June 20, 2019. The mediator and the parties have agreed to this date. It
 may not be rescheduled without leave of the Court.
       The Court reminds the parties that the Mediation Report is due within
 seven days following the mediation conference. If the mediator fails to file a
 Mediation Report within seven days following the mediation conference, lead
 counsel must file a Mediation Report within 14 days after the mediation
 conference.
       Done and ordered, at Miami, Florida, on May 31, 2019.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
